DETAILED ACTION
Status of Claims
Applicant's arguments, filed 08/12/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/12/2021.
Applicants have amended claims 1-9.
Applicants have introduced new claim 10.
Claims 1-10 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is being considered by the examiner.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claims 8 and 9 objected to because of the following informalities:  
Claim 8, lines 7-8 currently read “… stored in computer memory”, however, it appears the lines should read --stored in a computer memory-- 
Claim 9, line 9 currently reads “… stored in computer memory”, however, it appears the line should read --stored in a computer memory--

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 08/12/2021, with respect to claim 4 have been fully considered and are persuasive. Applicants have amended claim 4 to overcome the claim objection. The objection of claim 4 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
	The claims do not invoke 112(f). 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 08/12/2021, with respect to Claims 1, 3 and 8-9 have been fully considered and are persuasive. Applicants have amended the 112(b) rejections. The rejection of claims 1, 3 and 8-9 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Newly Applied
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-10 is/are rejectedanticipated by Dobbles et al. (Pub. No. US 2014/0039383), hereinafter referred to as Dobbles.
The claims are generally directed towards an insulin device and a method configured to control an insulin dosage by adapting a basal rate profile, the insulin device comprising: a sensor, a processor, and an insulin dispensing valve. 
Regarding Claim 1, Dobbles discloses a system configured to control an insulin dosage by adapting a basal rate profile (Abstract, “systems for integrating a continuous glucose sensor … a medicament delivery device …” and para. [0005]), the system comprising:
a sensor (Fig. 1, element 12, “continuous glucose sensor”) configured to produce glucose level measurement data (para. [0127], “continuous glucose sensor that measures a concentration of glucose or a substance indicative of the concentration of presence of the glucose”), and detect changes of the glucose level measurement data over time (para. [0141], “analyte sensor is configured to provide response to changes in host glucose concentration, such as but not limited to a sensor response time of about 20-minutes or less”);
a processor and associated computer memory device (Fig. 1, element 10, “integrated system”) configured to receive the glucose level measurement data (para. [0128], “a receiver is provided that receives and processes the raw data stream (data over time) … glucose values to a host”, Fig. 11, element 144, “receive sensor data from analyte sensor”, and para. [0229]) and the basal rate profile (para. [0196], “the controller module is configured to adaptively and intelligently adjust one or more system parameters (e.g., basal profile …)”, Fig. 11, element 142, “receive medicament data from the medicament delivery device”), wherein the basal rate profile includes a basal rate set point that corresponds to an insulin delivery reference for a nominal glucose (para. [0196], “insulin delivery rate”, and para. [0228], “receives medicament delivery data, including time, amount, and/or type…”), and wherein the basal rate profile is 
wherein the processor is configured to update the basal rate set point based on both an assessment of at least one of a risk of hyperglycemia and a risk of hypoglycemia from historical glucose data (Fig. 11, element 146, and para. [0230], “monitor the sensor data from the sensor data module and medicament delivery from the medicament delivery module to determine an individual’s metabolic profile …” and para. [0260], “evaluate internally derived data with respect to glycemic ranges (e.g., hypoglycemic … hyperglycemic) … controller evaluates the rate and/or direction of glucose concentration”), and an action taken by the system to mitigate glycemic risk (Fig. 11, elements 146 and 148, para. [0230], “monitor … medicament delivery from the medicament delivery module”, and para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile …”, the insulin delivery is updated based on both the received sensor data and the previous medicament delivery, and para. [0232], “process of monitoring an evaluation a host’s metabolic profile is repeated with new medicament delivery data …”), and
wherein the insulin dispensing device is controlled by the processor to administer insulin in accordance with the updated basal rate set point (para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile … recommended therapy is … automatically delivered to the host”).
Regarding Claim 6, Dobbles discloses the system of claim 1, wherein the processor is configured to receive the historical glucose data from an artificial pancreas (para. [0214], “historical data and analytes pattern information about the medicament delivery”, para. [0230], and para. [0127-0128], the receiver is configured to receive data from the sensor, and the sensor can obtain data from multiple devices, therefor the processor and receiver is configured to receive glucose data from an artificial pancreas).
Regarding Claim 7, Dobbles discloses the system of claim 1, wherein the processor is configured to receive the historical glucose data by a manual input (para. [0163], “the receiver receives, processes, and displays data from the continuous glucose monitor … and can also receive process, and display data manually entered by the user” and para. [0230]).
Regarding Claim 8, Dobbles discloses a computer-implemented method to control an insulin dosage by adapting a basal rate profile (Abstract, “methods for integrating a continuous glucose sensor … a medicament delivery device …” and para. [0005]), the method comprising:
producing glucose level measurement data (Fig. 1, element 12, “continuous glucose sensor” and para. [0127], “continuous glucose sensor that measures a concentration of glucose or a substance indicative of the concentration of presence of the glucose”);
detecting changes of the glucose level measurement data over time (para. [0141], “analyte sensor is configured to provide response to changes in host glucose concentration, such as but not limited to a sensor response time of about 20-minutes or less”);
receiving the glucose level measurement data (para. [0128], “a receiver is provided that receives and processes the raw data stream (data over time) … glucose values to a host”, Fig. 11, element 144, “receive sensor data from analyte sensor”, and para. [0229]) and the basal 
administering insulin in accordance with the received basal rate profile (Fig. 11, element 142, and para. [0228], “medicament delivery device sends the medicament delivery data to the medicament data-receiving module”, the insulin being administered via the medicament delivery device based on the delivery data);
updating the basal rate set point based on both an assessment of at least one of a risk of hyperglycemia and a risk of hypoglycemia from historical glucose data (Fig. 11, element 146, and para. [0230], “monitor the sensor data from the sensor data module and medicament delivery from the medicament delivery module to determine an individual’s metabolic profile …” and para. [0260], “evaluate internally derived data with respect to glycemic ranges (e.g., hypoglycemic … hyperglycemic) … controller evaluates the rate and/or direction of glucose concentration”), and an action taken by the computer-implemented method to mitigate glycemic risk (Fig. 11, elements 146 and 148, para. [0230], “monitor … medicament delivery 
controlling an insulin dispensing device to provide insulin dosing based on the updated basal rate set point (para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile … recommended therapy is … automatically delivered to the host”).
Regarding Claim 9, Dobbles discloses a non-transitory computer readable recording medium encoded with a computer program comprising program instructions for causing a system to control an insulin dosage by adapting a basal rate profile (Abstract, “methods for integrating a continuous glucose sensor … a medicament delivery device …” and para. [0005], and para. [0085]), the computer program causing the system to:
produce glucose level measurement data (Fig. 1, element 12, “continuous glucose sensor” and para. [0127], “continuous glucose sensor that measures a concentration of glucose or a substance indicative of the concentration of presence of the glucose”);
detect changes of the glucose level measurement data over time (para. [0141], “analyte sensor is configured to provide response to changes in host glucose concentration, such as but not limited to a sensor response time of about 20-minutes or less”);
receive the glucose level measurement data (para. [0128], “a receiver is provided that receives and processes the raw data stream (data over time) … glucose values to a host”, Fig. 
administer insulin in accordance with the received basal rate profile (Fig. 11, element 142, and para. [0228], “medicament delivery device sends the medicament delivery data to the medicament data-receiving module”, the insulin being administered via the medicament delivery device based on the delivery data);
update the basal rate set point based on both an assessment of at least one of a risk of hyperglycemia and a risk of hypoglycemia from historical glucose data (Fig. 11, element 146, and para. [0230], “monitor the sensor data from the sensor data module and medicament delivery from the medicament delivery module to determine an individual’s metabolic profile …” and para. [0260], “evaluate internally derived data with respect to glycemic ranges (e.g., hypoglycemic … hyperglycemic) … controller evaluates the rate and/or direction of glucose concentration”), and an action taken by the system to mitigate glycemic risk (Fig. 11, elements 
control an insulin dispensing device to provide insulin dosing based on the updated basal rate profile (para. [0231], “calculates the recommended medicament based on the sensor glucose data, medicament delivery data, and/or individuals metabolic profile … recommended therapy is … automatically delivered to the host”).
Regarding Claim 10, Dobbles discloses the system of claim 1, comprising an insulin device that includes the sensor and the insulin dispensing device (Fig. 1, elements 12, 16, and para. [0050], “integrated system including a continuous glucose sensor … a medicament delivery device”).
Claim Rejections - 35 USC § 103 - Newly Applied
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles et al. (Pub. No. US 2014/0039383), hereinafter referred to as Dobbles, as applied to claim 1 above, and further in view of Stephen Patek (WO 2016/133879), hereinafter referred to as Patek (cited in the 8/14/2019 IDS).
Regarding Claim 2, Dobbles discloses the system of claim 1.
However, Dobbles does not explicitly disclose wherein the processor is configured to: determine the risk of hyperglycemia by measuring a first moving average of a high blood glucose risk function for a plurality of first time periods and computing an average of the measured first moving average; and determine the risk of hypoglycemia by measuring a second 
Patek teaches an insulin device (Fig. 2, element 100, “insulin device”) and a glucose monitor (Fig. 2, element 101) that is connected to a processor (Fig. 2) that determines hypoglycemia and hyperglycemia risk profiles by calculating a moving average over a defined interval (paras. [0024 -0027], “blood glucose risk functions may be used to determine hypoglycemia/hyperglycemia risk … risk functions rlo and rhi and risk profiles lop and hip are defined as moving averages over a defined interval”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin device and processor disclosed by Dobbles to be configured to determine a risk of hypoglycemia or hyperglycemia in a patient as taught by Patek. Incorporating the teachings of Patek would improve the insulin device disclosed by Dobbles in the same way as it did with Patek. Determining a risk profile that is specific for each patient ensures that a patient receives the right amount of insulin and prevent harm (para. [0004]).
Regarding Claim 3, 
Regarding Claim 4, modified Dobbles discloses the system of claim 2, wherein the processor is configured to mitigate the risk of hypoglycemia by updating the basal rate set point when both the risk of hyperglycemia and the risk of hypoglycemia are determined (para. [0260], “evaluates the internally derived data with respect to glycemic ranges (e.g., hypoglycemic…) … if the host is hypoglycemic a third calculation can be made …”).
Regarding Claim 5, modified Dobbles discloses the system of claim 4, wherein the processor is configured to, after the risk of hypoglycemia is mitigated, mitigate the risk of hypoglycemia by updating the basal rate set point (para. [0260], “if the host is hyperglycemic a second calculation can be made … if the glucose level is very hyperglycemic and increasing rapidly, a first dynamic basal insulin dose (e.g. dose #1) can be calculated …”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791